McAdam, C. J.
Johnson Bros, allowed Cormier to appear as the absolute owner of the judgment, and their counsel had him substituted as plaintiff of record, the effect of which was that if the defendant succeeded Cormier would have become the judgment debtor, and Johnson Bros, would have nothing to pay. When the judgment was recovered by Cormier it seems to have been assigned back to Johnson Bros., so that, if there is any money to collect, they are to get it. Under such circumstances neither the plaintiff nor Johnson Bros, are entitled to anything more than their strict legal rights. The defendant held the judgment against Cormier (the plaintiff) prior to and at the time Cormier transferred the judgment against the defendant to Johnson Bros., so that the latter took their assignment subject to all equities. Chamberlin v. Day, 3 Cow. 353; Insurance Co. v. Power, 3 Paige, 365; Graves v. Woodbury, 4 Hill, 559; Diossy v. Heubener, 1 City Ct. R. 13. The equities are all with the defendant. He purchased the judgment against the plaintiff, relying on the fact that the plaintiff owned the judgment against the defendant. He was led into this belief by the conduct of Johnson Bros. It will not do to hold that parties can assign judgments or demands by experimental transfers, so that the demand belongs to a stranger when it is beneficial to them to have it so, and have it cease to belong to the stranger when it is safer *178to have it held by them. This “now you see it and now you don’t” will not do in a court of justice. It follows that the motion to set off judgments must be granted, with $10 costs.